Do yDETAILED ACTION
Response to Amendment
This is a final office action in response to a communication filed on May 10, 2022.  Claims 1, 3-22, and 24 are pending in the application.
Status of Objections and Rejections
The rejection of claims 2 and 23 are obviated by Applicant’s cancellation.
All rejections from the previous office action are maintained.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4-6, 8-9, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Surridge (U.S. Patent Pub. 2003/0116447) in view of Steinman (DE 3614470A1, a machine translation used for citation), supported by Hoenes (U.S. 5,286,362) as an evidence for claim 6.
Regarding claim 1, Surridge teaches a test strip (claim 1, line 1: a disposable electrochemical sensor; [0009] line 5: test strips), comprising: 
a working electrode (claim 1, line 2: a working electrode; Fig. 1; [0035] line 2: working electrode 2);
a reference electrode (claim 1, line 3: a reference electrode; Fig. 1; [0035] line 2: counter electrode 4 that is deemed to be the reference electrode); 
a testing area (claim 1, lines 3-4: a sample-receiving cavity; Fig. 3, 5; [0062] line 9: capillary chamber 34), including the working electrode and the reference electrode (Fig. 3, 5: indicating the capillary chamber 34 includes the interdigitated electrodes 22 that includes the working electrode and the reference electrode); 
a reagent mixture (claim 1, line 4: a reagent layer; Fig. 5; [0063] line 7: a chemical coating 40), the reagent mixture deposited in association with one of the working electrode, the reference electrode, and the testing area (claim 1, lines 4-5: the reagent layer disposed within the sample-receiving cavity over at least the working electrode; Fig. 5: indicating the chemical coating 40 deposited on the array of interdigitated electrodes 22 inside the capillary chamber 34), the reagent mixture including a mediator (claim 2, line 2: an electron transfer mediator) and an oxidase (claim 1, lines 5-6: the reagent layer comprising an enzyme; claim 12, lines 1-2: the enzyme is glucose oxidase), wherein the mediator is nitrosoaniline (claim 4, line 2; [0045] last four lines).

Surridge does not explicitly disclose the reagent mixture including Adenosine diphosphate (ADP), Phosphoenolpyruvate, Pyruvate Kinase, Mg2+, Phosphate, and the Oxidase is Pyruvate Oxidase.
However, Steinman teaches a method for measuring potassium levels in biological fluids ([0001] line 1).  The underlying enzyme reaction is (Original document, page 1): 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Steinman teaches that pyruvate kinase requires the presence of potassium as a cofactor which much be activated and required for maximum function, and by using predetermined amounts of phosphoenolpyruvate (PEP), ADP, pyruvate kinase and magnesium and measuring the rate at which the products appear, one can determine the level of enzyme activity that is directly proportional to the potassium concentration ([0011] lines 3-7).  Thus, Steinman teaches the reagent mixture in example 2 includes phosphate ([0032] lines 1-2), ADP ([0032] line 3), PEP ([0032] line 4), pyruvate kinase ([0032] line 7), Mg2+ ([0032] line 4), and pyruvate oxidase ([0032] line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Surridge by incorporating ADP, PEP, pyruvate kinase, Mg2+, phosphate, and pyruvate oxidase as taught by Steinman because these reagents are components for enzyme reactions for detecting potassium concentration ([0011] lines 3-4).  Combining prior art elements, i.e., the reagents of the enzyme reaction, according to known methods, i.e., for detecting potassium concentration, to yield predictable results, i.e., for detecting potassium concentration on test strip, is prima facie obvious. MPEP 2141(III)(A).
Further, the preamble “for detecting potassium in a blood sample” is deemed to be a statement with regard to the intended use and are not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2111.02(II).  The combined apparatus as taught by Surridge and Steinman is identical to the presently claimed structure and would therefore would have the ability to perform the use recited in the claim.

Regarding claim 4, the designation “the Pyruvate Kinase is derived from Bacillus stearothermophilus” is a product-by-process limitation.  There is no apparent difference between the claimed test strip and the prior art as taught by Surridge in view of Steinman.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113(I).

Regarding claim 5, Surridge teaches the analyte is pyruvate (claim 6, line 4), and for detecting pyruvate, the enzyme is pyruvate oxidase (Table 1).  When the sample containing the analyte is contacted with the coating, the analyte, enzyme, and the mediator participate in a reaction ([0041] lines 4-7), in which the analyte is oxidized and the mediator is reduced ([0041] lines 9-10), producing a constant or “steady state” current between the electrodes that is measured and correlated to the amount of analyte in the sample ([0041] lines 23-26).  Thus, the combined Surridge and Steinman teaches the test strip detects potassium according to the equation: 

    PNG
    media_image2.png
    28
    526
    media_image2.png
    Greyscale

(Steinman, reaction I), and 

    PNG
    media_image3.png
    76
    758
    media_image3.png
    Greyscale
(Steinman, reaction II; Surridge, [0041] lines 9-10), wherein the reduced mediator represents a charge detectable by a meter (Surridge, Table 1; [0041], lines 4-7, 9-10, 23-26). 

Further, the designation “wherein the test strip detects potassium according to the equation:

    PNG
    media_image4.png
    87
    640
    media_image4.png
    Greyscale
wherein, the reduced mediator represents a charge detectable by a meter” is inherent to the claimed apparatus.  The combined apparatus of Surridge and Steinman teaches all structural limitations of the claimed apparatus and all components of the reagent mixture, and thus is capable of detecting potassium according to the claimed reactions which result in a current, i.e., a charge detectable by a meter, due to the reduced mediator. 

Regarding claim 6, Surridge teaches the mediator is 4-nitrosoaniline (Table 1: nitrosoanaline derivatives; [0045] last two lines: nitrosoanaline; as evidenced by Hoenes that the mediator is 4-nitrosoaniline (Hoenes, Table I, last line)).

Regarding claim 8, Surridge teaches the reagent mixture further includes polyethylene oxide ([0055] lines 1, 10: the binder can provide integrity of the coating, for example, polyethylene oxide) and Triton X-100 ([0104] lines 1-2, 6, the chemical coating was formulated from several sub-mixtures of components; e.g., Triton X-100).

Regarding claim 9, Surridge teaches the working electrode and the reference electrode are interdigitated (Fig. 1: indicating the electrode structure, including the working electrode and the reference electrode, is interdigitated).

Regarding claims 21 and 22, Surridge teaches a test strip (claim 1, line 1: a disposable electrochemical sensor; [0009] line 5: test strips), comprising: 
a working electrode (claim 1, line 2: a working electrode; Fig. 1; [0035] line 2: working electrode 2);
a reference electrode (claim 1, line 3: a reference electrode; Fig. 1; [0035] line 2: counter electrode 4 that is deemed to be the reference electrode); 
a testing area (claim 1, lines 3-4: a sample-receiving cavity; Fig. 3, 5; [0062] line 9: capillary chamber 34), including the working electrode and the reference electrode (Fig. 3, 5: indicating the capillary chamber 34 includes the interdigitated electrodes 22 that includes the working electrode and the reference electrode); 
a reagent mixture (claim 1, line 4: a reagent layer; Fig. 5; [0063] line 7: a chemical coating 40), the reagent mixture deposited in association with one of the working electrode, the reference electrode, and the testing area (claim 1, lines 4-5: the reagent layer disposed within the sample-receiving cavity over at least the working electrode; Fig. 5: indicating the chemical coating 40 deposited on the array of interdigitated electrodes 22 inside the capillary chamber 34), the reagent mixture including a mediator (claim 2, line 2: an electron transfer mediator) and an oxidase (claim 1, lines 5-6: the reagent layer comprising an enzyme; claim 12, lines 1-2: the enzyme is glucose oxidase), wherein the mediator is nitrosoaniline (claim 4, line 2; [0045] last four lines).

Surridge does not explicitly disclose the reagent mixture including Adenosine diphosphate (ADP), Phosphoenolpyruvate, Pyruvate Kinase, and the Oxidase is Pyruvate Oxidase (claim 21) or Mg2+ and Phosphate (claim 22).
However, Steinman teaches a method for measuring potassium levels in biological fluids ([0001] line 1).  The underlying enzyme reaction (Original document, page 1) is: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Steinman teaches that pyruvate kinase requires the presence of potassium as a cofactor which much be activated and required for maximum function, and by using predetermined amounts of phosphoenolpyruvate (PEP), ADP, pyruvate kinase and magnesium and measuring the rate at which the products appear, one can determine the level of enzyme activity that is directly proportional to the potassium concentration ([0011] lines 3-7).  Thus, Steinman teaches the reagent mixture in example 2 includes phosphate ([0032] lines 1-2), ADP ([0032] line 3), PEP ([0032] line 4), pyruvate kinase ([0032] line 7), Mg2+ ([0032] line 4), and pyruvate oxidase ([0032] line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Surridge by incorporating ADP, PEP, pyruvate kinase, Mg2+, phosphate, and pyruvate oxidase as taught by Steinman because these reagents are components for enzyme reactions for detecting potassium concentration ([0011] lines 3-4) and the reaction requires Mg ([0010] lines 1-2).  Combining prior art elements, i.e., the reagents of the enzyme reaction, according to known methods, i.e., for detecting potassium concentration, to yield predictable results, i.e., for detecting potassium concentration on test strip, is prima facie obvious. MPEP 2141(III)(A).
Further, the preamble “for detecting potassium in a blood sample” is deemed to be a statement with regard to the intended use and are not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2111.02(II).  The combined apparatus as taught by Surridge and Steinman is identical to the presently claimed structure and would therefore would have the ability to perform the use recited in the claim.
Claim(s) 3 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Surridge in view of Steinman, and further in view of Hayashi (U.S. Patent Pub. 2009/0233805).
Regarding claims 3 and 24, Surridge and Steinman disclose all limitations of claims 1 and 21 as applied to claims 1 and 21, respectively.  Further, Surridge discloses an example of suitable mediators is potassium ferricyanide ([0045] lines 16-18).
Surridge and Steinman do not explicitly disclose the reagent mixture further includes lithium (claims 3, 24).
However, Hayashi teaches examples of electron transfer mediators include alkali metal ferricynanides, such as potassium ferricyanide, lithium ferricyanide ([0068] lines 1-3).   Thus, Hayashi teaches the reagent further includes lithium by using the mediator lithium ferricyanide.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Surridge and Steinman by substituting potassium ferricyanide with lithium ferricyanide as taught by Hayashi.  The suggestion for doing so would have been that lithium ferricyanide is a suitable material for being electron transfer mediator and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Surridge in view of Steinman, and further in view of Charter (U.S. 7,410,755).
Regarding claim 7, Surridge and Steinman disclose all limitations of claim 1 as applied to claim 1.  Steinman further discloses the reagent mixture in example 2, including PEP, ADP in a Tris-HCl buffer containing Mg2+ at a pH value of 7.5 ([0032] lines 3-4). 
Surridge and Steinmann do not explicitly disclose the pH of the reagent mixture is 6.5.
However, Charter teaches assays for detecting ADP presence and formation (Col. 1, lines 24-25), and the ADP enzyme reagent includes PEP, Pyruvate Kinase, Pyruvate Oxidase in sodium phosphate buffer at pH 7.0 (Col. 8, lines 26, 33, 35-36, 38).  The pH is conveniently about 7, but can be varied from 5-9 (Col. 7, 21-22).  Thus, the pH value of the reagent is deemed to be a result-effective variable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Surridge and Steinman by adjusting the pH value of the reagent mixture as claimed because the pH value of the reagent mixture is a result-effective variable and can be optimized through routine experimentation. MPEP 2144.05 (II)(B).
Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 21-24 have been considered but are unpersuasive.  
Applicant amends claims by incorporating claim 2 into claim 1 and argues while Surridge teaches nitrosoaniline as a reagent, it does not teach it for use in Potassium detection because [0045] of Surridge teaches nitrosoaniline is shown to be used for glucose detection (page 6, para. 4, lines 4-7).  Applicant further argues use of nitrosoaniline for potassium would require under experimentation (page 6, para. 4, lines 7-8).  This argument is unpersuasive because “for detecting potassium in a blood sample” is a statement with regard to the intended use and are not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2111.02(II).  The combined apparatus as taught by Surridge and Steinman is identical to the presently claimed structure and would therefore would have the ability to perform the use recited in the claim.  Further, nitrosoaniline is used as a mediator which works as an electron transfer mediator (Surridge, claim 2, line 2).  A mediator can participate in a reaction scheme involving an enzyme, an analyte, and optionally a cofactor (and reaction products thereof), to produce a detectable electroactive reaction product ([0045] lines 1-5).  Typically, participation of the mediator in this reaction involves a change in its oxidation state (e.g., a reduction), upon interaction with any one of the analyte, the enzyme, or a cofactor, or a species that is a reaction product of these ([0045] lines 5-9).  Surridge explicitly teaches several examples of suitable mediators including nitrosoanaline ([0045] lines 16-18).  Thus, nitrosoanaline is one of a few mediator candidates and does not require “undue experimentation” for electrochemical detection of analytes via reduction-oxidation reactions. 
Applicant argues Hayashi and Charter do not teach any aspects missing from the previous combination (page 7, para. 1, line 1; para. 2, lines 2-3).  This argument is moot because there is no missing aspects to be cured.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                                                                                                                                                                             
/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795